TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00748-CV


Nicholas Xenos, Appellant

v.

Mursch Partners, L.P., Appellee




FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-09-002816, HONORABLE CHUCK MILLER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Nicholas Xenos has failed to file a brief.  His brief was due May 18, 2011.
By letter dated May 26, 2011, this Court's clerk sent notice to Xenos's counsel and to Xenos's
last known address informing him that his brief was overdue.  The notice cautioned that, unless
Xenos filed his brief or reasonably explained the failure to file, this Court could dismiss for want of
prosecution.  No brief or explanation has been filed.  We dismiss this appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

  
 Jeff Rose, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed for Want of Prosecution
Filed:   July 29, 2011